Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on July 9, 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2019; January 13, 2022; April 21, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 20 is objected because depends from itself. Examiner believes this to be a typographical error and has treated the claims in order to advance prosecution. For purposes of examination and advancing prosecution, Examiner has treated claim 20 as if it depends from claim 17. 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Double Patenting
Claims 1 and 5  of this application is patentably indistinct from claim 1, 6 and 16  of Application No. 16/131,158. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/131,158 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a first edge computing device to transmit data from an edge hub device [which could be a vehicle] provisioned with a plurality of hardware computing resources to a decentralized entity and transmitting a reward in exchange for the information that corresponds to the request.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-20 are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 recites/describes the following steps:
transmit data 
receive a custom data selection in response to a conditional request for a particular data set verify that the custom data selection fulfills the conditional request of the decentralized entity; 
transmit the custom data selection 
determine an appropriate reward based on one or more characteristics of the custom data selection; 

These steps, under its broadest reasonable interpretation, describe or set-forth transmitting data between devices to determine if a conditional request has been fulfilled and issuing a reward to the device based on that fulfillment which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.”  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"a first edge computing device” 
 “an edge hub device provisioned with a plurality of hardware computing resources to a decentralized entity”
“ edge hub device”
“ decentralized entity”
transmit the appropriate reward to a recipient from the decentralized entity in response to the custom data selection having fulfilled the conditional request. 

The requirement to execute the claimed steps/functions "a first edge computing device” and  “an edge hub device provisioned with a plurality of hardware computing resources to a decentralized entity” and “ edge hub device” and “ decentralized entity” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “transmit the appropriate reward to a recipient from the decentralized entity in response to the custom data selection having fulfilled the conditional request” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because transmitting data [reward]in response to a request for data is insignificant data gathering required in any implementation of the abstract idea. Transmitting data [reward] is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “a first edge computing device” and  “an edge hub device provisioned with a plurality of hardware computing resources to a decentralized entity” and “ edge hub device” and “ decentralized entity” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of "a first edge computing device” and  “an edge hub device provisioned with a plurality of hardware computing resources to a decentralized entity” and “ edge hub device” and “ decentralized entity”  serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of “transmit the appropriate reward to a recipient from the decentralized entity in response to the custom data selection having fulfilled the conditional request” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Furthermore, collecting information, analyzing it, and displaying certain results of the collection and analysis to data is well understood, routine, and conventional is supported by Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla (2017/0197617).

Claim 1
Penilla discloses: 
a first edge computing device to transmit data from an edge hub device provisioned with a plurality of hardware computing resources to a decentralized entity, the first edge computing device is configured to (Floyd [0080][0252][0253])  Where the reference teaches that vehicles [edge hub] may be identified by the vehicle’s communication via unique signal or ID of the vehicle to the first edge computing device [traffic light]. See [0256] where the reference teaches that the traffic lights may have direct or indirect communications with servers [decentralized entity].
receive a custom data selection from the edge hub device in response to a conditional request for a particular data set by the decentralized entity (Penilla [0290]) ...”one or more servers of a cloud system can execute methods, which enable sending of data to connected objects (e.g., connected vehicles and/or other connected objects), and receiving data from connected objects (e.g., connected vehicles and/or other connected objects). The server or servers of a cloud system that may provide cloud services, may receive one or more geo-locations of a vehicle over time. This geo-location data may be used to identify the location of the vehicles and the movement of the vehicles around various areas traversed. In some embodiments, sensor data of the vehicle may be used“...reads on the servers making the requests for the vehicle data so that they can perform the above functions); 
verify that the custom data selection fulfills the conditional request of the decentralized entity; transmit the custom data selection to the decentralized entity (Penilla [0014]) See at least “The
intersection of this tracking data can be used to verify or reinforce the identification of location of the vehicle at a particular intersection and provide state information to the correct vehicles at a particular intersection. 
determine an appropriate reward based on one or more characteristics of the custom data selection; transmit the appropriate reward to a recipient from the decentralized entity in response to the custom data selection having fulfilled the conditional request (Penilla [0008][0009]).  The instant specification at paragraph [0014]  teaches that the reward can be monetary or non-monetary in nature. Some examples of a reward may include information, vouchers, currency, cryptocurrency, coupons, gifts, a statement of gratitude, affirmation, or a conformation of receipt of the custom data selection, access to other offered services, etc. Penilla teaches that a connected vehicle [edge hub] arrives at an intersection and the traffic light [first edge device] receives communication from the connected vehicle. The information is then provided to the cloud processing and the alert [reward] is then provided to the vehicle from cloud processing [decentralized entity].

Claim 2
Penilla discloses: 
wherein the first edge computing device is further configured to determine the one or more characteristics of the custom data selection (Penilla [0215][0216]). Where the reference teaches that data sent [custom data selection] can include a time threshold [characteristic] regarding when it can be presented. See [0216] where the reference teaches that electronics can determine if the data is valid. Examiner has used the definition of characteristic as detailed in paragraph [0079] of the specification.

Claim 3
Penilla discloses: 
wherein the one or more characteristics of the custom data selection comprises at least one of a reliability of the custom data selection and how well the custom data selection fulfills the conditional request (Penilla [0215][0216]). Where the reference teaches that data sent [custom data selection] can include a time threshold [characteristic] regarding when it can be presented. See [0216] where the reference teaches that electronics can determine if the data is valid. Examiner has used the definition of characteristic as detailed in paragraph [0079] of the specification.

Claim 4
Penilla discloses: 
further comprising determining reliability of the custom data selection based on at least one of accuracy associated with one or more sources providing the data, and a number of different ones of the one or more sources providing the data (Penilla [0215][0216]). Where the reference teaches that data sent [custom data selection] can include a time threshold [characteristic] regarding when it can be presented. See [0216] “data that is sent to the vehicle for presentation or surfacing may not be presented, if other local conditions [one or more sources], user conditions, and/or geographical conditions [number of different sources] determine that the data is stale or no longer useful.” Examiner has used the definition of characteristic as detailed in paragraph [0079] of the specification.

Claim 5
Penilla discloses: 
wherein the one or more sources comprise at least one of a data source local to the edge hub device and a data source external to the edge hub device (Penilla [0216]) See at least “Once the interaction has been completed, vehicle software [edge hub] and/or electronics can determine that the data received is no longer valid, stale or no longer relevant to the current geo-location, personal preferences, vehicle condition, or some other factor.




Claim 6
Penilla discloses: 
comparing at least one of data values and data ranges comprising the custom data selection with at least one of data values and data ranges set forth in the conditional request, and determining closeness of the at least one of the data values and data ranges comprising the custom data selection with the at least one of the data values and the data ranges set forth in the conditional request (Penilla [0348]). Where the comparing of received data is disclosed.

Claim 7
Penilla discloses:
wherein the one or more characteristics of the custom data selection comprise weight values assigned to data or data subsets comprising the custom data selection (Penilla [0038]). See at least “machine learning can be used to reinforce learned behavior, which can provide weighting to certain inputs.”

Claim 8
Penilla discloses: 
wherein the first edge computing device verifies that the custom data selection fulfills the conditional request based on comparison data received from the edge hub device (Penilla [0014]). See at least “it is possible to find an intersection of the traffic tracking by the traffic light systems or sensors with the information of the vehicle location. The intersection of this tracking data can be used to verify or reinforce the identification of location of the vehicle at a particular intersection and provide state information to the correct vehicles at a particular intersection.”

Claim 9
Penilla discloses: 
wherein the comparison data comprises a comparison between sensor data generated by one or more sensors of the edge hub device and data generated by at least one of other edge hub devices and infrastructure devices (Penilla [00261][0263][0273][0301]). See “vehicle to vehicle” transfer of information.

Claim 10
Penilla discloses: 
wherein the edge hub device comprises a first vehicle, the other edge hub devices comprise neighboring vehicles, and the infrastructure devices comprise smart roadway infrastructure (Penilla [00261][0263][0273][0301]). See “vehicle to vehicle” transfer of information.

Claim 11
Penilla discloses: 
wherein the reward comprises control or level of control of an on-demand vehicle function (Penilla [0028]-[0032]). See at least “the alert further includes control information for causing one or more of, a change in state of operation of a user interface of the vehicle; and a change in state of operation of a user device within a driver control zone of the vehicle.”

Claim 12
Penilla discloses: 
wherein the reward comprises a temporary upgrade to a vehicle operating functionality including at least one of a software patch, executable computer code, and an access code (Penilla [0189]-[0192]). Where computer readable code is executed to facilitate control of the vehicles HVAC systems. Where split zone temperature is interpreted to be an upgrade from well known standard vehicle HVAC functions.

Claim 13
Penilla discloses: 
wherein one of the first edge computing device or the decentralized entity is configured to revoke the reward or scale the reward in response to the custom data selection no longer fulfilling the conditional request (Penilla [0215][0216]). Where the reference teaches that data sent [custom data selection] can include a time threshold [characteristic] regarding when it can be presented. See [0216] where the reference teaches that electronics can determine if the data is valid. Examiner has used the definition of characteristic as detailed in paragraph [0079] of the specification. Figure 22D shows the decision made with valid information, such as  issuing discounts when the user is predicted to make errands along a certain route. IT would be obvious to modify the reference to teach that discounts would be revoked if the user took an alternate route (custom data selection no longer fulfilling the conditional request] because the user would not likely use the discount if the user was determined to no longer be near the predicted destination. See also [0264] “if the light is green and/or the vehicle does not stop at the intersection (likely because the light is green), the color indicator and/or text or notification of the state of the light may not be surfaced [revoke] or shown on a display of the vehicle or device to reduce clutter.”

Claim 14
Penilla discloses:
wherein the reward comprises one of a monetary reward and a non-monetary reward (Penilla [0008][0009][0152][0153]).  The instant specification at paragraph [0014]  teaches that the reward can be monetary or non-monetary in nature. Some examples of a reward may include information, vouchers, currency, cryptocurrency, coupons, gifts, a statement of gratitude, affirmation, or a conformation of receipt of the custom data selection, access to other offered services, etc. Penilla teaches that a connected vehicle [edge hub] arrives at an intersection and the traffic light [first edge device] received communication from the connected vehicle. The information is then provided to the cloud processing and the alert [non monetary reward] is then provided to the vehicle from cloud processing [decentralized entity]. See [0152][0152] “If while the user is driving around those certain things can be purchased or obtained from local merchants, the user can be provided with notifications of availability of those particular things or goods the user desires to purchase. [0153] In still other embodiments, advertisers can provide data to the user that is relevant to the user, such as discounts [monetary] for the goods or services the user wishes to purchase.
Claim 15
Penilla discloses: 
wherein the recipient comprises the edge hub device or a third-party recipient (Penilla [Figure 24B][0223]) Where the edge hub device is the vehicle and the discount of “hammers $5 off” is display on the vehicle display board.

Claim 16
Penilla discloses: 
wherein the reward comprises a redeeming mechanism redeemable at a third-party transaction ecosystem (Penilla [Figure 22D]). See at least “Tell the user Saturdays are normally full of errands. Suggest the user send tomorrow's itinerary to the vehicle's app on the network or directly on the vehicle to report if and when the user should get started due to traffic, road construction, suggest fuel locations and ask if 6SF degrees is still ok or adjust to a different temperature before the user enters the car around 12pm. Ask the user what time they will most likely depart if its not at 12pm like usual. Download specials and coupons for locations the user typically frequents on Saturdays and display to the user on the vehicle's interface on the user's mobile device.”

Claim 17
Penilla discloses: 
wherein at least one of the first edge computing system, the edge hub device, and the decentralized entity comprise, in part, a buffer configured to buffer the reward, a subset of the reward, or an accumulation of rewards (Penilla [0185]) See “vehicle on board computer 1906 may be comprised of components such as the network interface 1910, memory 1912, a central processing unit 1914, an input output buffer useful for streaming data 1916.”




Claim 18
Penilla discloses: 
wherein the buffer comprises (Penilla [0185]) See “vehicle on board computer 1906 may be comprised of components such as the network interface 1910, memory 1912, a central processing unit 1914, an input output buffer useful for streaming data 1916.” 
an accounting function configured to monitor and calculate reward accumulation and redemption
The reference does not explicitly teach using the buffer to monitor and calculate reward accumulation. The reference does however teach that system can accommodate detecting when a user is a location and accepting the offer on the mobile device or vehicle. The reference also teaches storing user interactions. It would have been obvious to modify the reference to reflect the buffer performing these functions because the buffer is merely acting as a database.

Claim 19
Penilla discloses:
wherein the buffer (Penilla [0185]) See “vehicle on board computer 1906 may be comprised of components such as the network interface 1910, memory 1912, a central processing unit 1914, an input output buffer useful for streaming data 1916.” 
store at least one of a most recent custom data selection, and an accumulation of current and past custom data selections.
The reference does not explicitly teach using the buffer to monitor and calculate reward accumulation. The reference does however teach that system can accommodate detecting when a user is a location and accepting the offer on the mobile device or vehicle. The reference also teaches storing user interactions. It would have been obvious to modify the reference to reflect the buffer performing these functions because the buffer is merely acting as a database.




Claim 20
Penilla discloses:
wherein the decentralized entity releases one of a portion of the reward, the subset of the reward, or a portion of the accumulated rewards based on at least one of a degree to which the custom data selection fulfills the conditional request, and an external operating condition relevant to the edge hub device (Penilla [Figure 22D]). Where the reference teaches that the vehicle status reflects a need for fuel and more time to heat up [custom data selection]. The notification/ alert [reward] is released as a “portion” meaning it is not executed in its full capacity which would have been to start the car at 8:04a. The car is still warming for 7 mins, but the original notification [reward] is not fully executed [portion of reward] due to external operating conditions. As such the reference teaches the limitations.
	
	
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681